Title: John Adams to Abigail Adams, 27 February 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Feb. 27. 1793 Philadelphia
I am so anxious for your health, Since you inform’d me of the return of your Intermittent, that I shall take the Stage on Monday for N. York, but whether I shall go by the Packet to Providence, or continue in the Stage to Boston, I know not. This will depend upon the Wind and other Circumstances to be learn’d at N. York.
C. Smith is here in good health. He is returned from France and England, almost a Revolutionist, if not quite. The Fermentation in Europe distresses me, least it should take a turn which may involve Us in many difficulties. Our Neutrality will be a very delicate Thing to maintain: and I am not without Apprehensions that Congress or at least the Senate may be called together in the summer if not earlier. however We must be prepared as well as We can for Events.
The Attorney General, in opening the Information to the Jury, at the Tryal of Mr Paine, was pleased to quote large Passages from Publicola, with Some handsome Compliments: so that Publicola is become a Law Authority. Mr Erskine in his Answer cryed, Well, let others do like Publicola answer the Book not prosecute the author.
I am weary of reading Newspapers. The Times are so full of Events, the whole Drama of the World is such a Tragedy that I am weary of the Spectacle. Oh my Sweet little farm, what would I not give to enjoy thee without Interruption? But I see no end to my Servitude, however the nations of Europe and even of Africa may recover their Liberty.
Hamilton has been Sufficiently fatigued with demands for Statements and Information. I hope his health will hold out, and his Character be Supported: but We have broad hints of what may be expected by, Executive Officers, who depend upon an Elective head, from Elective Legislatures. Ambitious Members of a Legislature will too easily run down the Popularity of Ministers of State, or I am egregiously mistaken. But Ca ira.
France will Soon Shew Us Examples enough of Ministers falling before ambitious Legislatures, if she has not exhibited enough already. Calonne Neckar, Montmorin and 20 others, where are they?
I am, my dear, most tenderly your
John Adams
